Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application claims priority to PRO 62664518 04/30/2018. 

Claim Objections
Claim 8 is objected to because of the following informalities: claim 8 is missing a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected as indefinite because it depends on itself. Examination will proceed under the assumption that claim 4 is a depend claim to independent claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	
Claim 11 recites “identifying cancerous tissue based on results of the laser Raman spectroscopy”; this limitation fails to further limit “differentiating between healthy tissue and cancerous tissue based on results of the laser Raman spectroscopy” recited in claim 1. There is no clear distinction between “identifying” and “differentiating” as recited in these claim limitations; “identifying” cancerous tissue is functionally equivalent to “differentiating” cancerous tissue amongst other types of tissue.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRINGLE et al. US 2018/0047555 A1 (hereinafter “PRINGLE”).
Regarding claim 1, PRINGLE discloses a method of detecting cancer in tissue (Abstract: Plasmonic gold nanoparticles may be used for cancer diagnosis, Raman scattering is enhanced, see [0447]), comprising:
collecting sample tissue (target, which may comprise in vivo, ex vivo, or in vitro biological tissue, see [0011]); 
using laser Raman spectroscopy to analyze the sample tissue and to generate a result (biological tissue may be subjected to Raman or laser imaging using nanoparticles such as gold nanoparticles, one or more regions of interest may then be identified and the regions of interest may then be subjected to analysis, see [0461]);
differentiating between healthy tissue and cancerous tissue based on results of the laser Raman spectroscopy (Plasmonic gold nanoparticles may be used for cancer diagnosis, Raman scattering is enhanced, see [0447]).
Regarding claim 2, PRINGLE discloses the method of claim1, wherein the result of the Raman spectroscopy is a unique biochemical signature of the sample tissue (gold nanoparticles may be conjugated with, for example, anti-epidermal growth factor receptors, anti-EGFR, antibodies, or other antibodies, tor recognize the EGFR proteins, or other proteins, of cancer cells and tissues. The regular or well-organized scattering pattern of nanoparticles bound to cancer cells can be readily distinguished from the random distribution of nanoparticles around healthy cells and this difference in scattering pattern may be utilized, see [0450]).
Regarding claim 3, PRINGLE discloses the method of claim 1, further comprising using gold nanoparticles to enhance a signal during Raman spectroscopy (Plasmonic gold nanoparticles may be used for cancer diagnosis, Raman scattering is enhanced, see [0447]). 
Regarding claim 4, PRINGLE discloses [as best understood] the method of claim 1, further comprising adsorbing at least one gold nanoparticle on to the sample tissue (functionalized gold nanoparticles may be distributed across the surface of a target, such as biological in vivo or ex vivo tissue, and the gold nanoparticles may preferentially bind to cancerous cells, see [0452]. Raman tag may comprise organic dye molecules with aromatic structures which have relatively high Raman cross sections. Its fluorescence is quenched when they are adsorbed onto metallic nanoparticles and thus Raman signals can be detected, see [0458]).
Regarding claim 5, PRINGLE discloses the method of claim 1 , further comprising using Raman spectroscopy to analyze the tissue at wavelengths of 785 nanometers (imaging data, chemical data, physical data or other data may be obtained by detecting differences in the scattering of infrared radiation within the wavelength range 700-900nm between healthy and diseased tissue, see [0420]; gold nanorods may be constructed which exhibit a strong surface plasmon resonance around 800nm giving an intense red color, [0453]; biological tissue may be subjected to Raman or laser imaging using nanoparticles such as gold nanoparticles).
Regarding claim 7, PRINGLE discloses the method of claim 1, wherein differentiating between healthy tissue and cancerous tissue comprises employing at least one neural network (analyzing the one or more sample using spectral, artificial, neural networks; multi-layer perceptron; Bayesian analysis, see [0199]).
Regarding claim 8, PRINGLE discloses the method of claim 7, further comprising training the at least one neural network on data across an entire spectral bandwidth (Device may be arranged and adapted to perform supervised analysis of the one or more samples spectra and/or unsupervised analysis of the one or more sample spectra, [0198] The supervised analysis is taken to encompass entire spectral bandwidth. Also, analyzing the one or more sample using spectral, artificial, neural networks; multi-layer perceptron; Bayesian analysis, see [0199])
Regarding claim 9, PRINGLE discloses the method of claim 7, further comprising training the at least one neural network on Raman spectra with histopathology diagnostics that provide Bayesian estimates of the presence or absence of cancer in tissue (Device may be arranged and adapted to perform supervised analysis of the one or more samples spectra and/or unsupervised analysis of the one or more sample spectra, [0198]. Device for analyzing the one or more sample using spectral, artificial, neural networks; multi-layer perceptron; Bayesian analysis, see [0199]; functionalized gold nanoparticles may be distributed across the surface of a target, such as biological in vivo or ex vivo tissue, and the gold nanoparticles may preferentially bind to cancerous cells, see [0452]. Plasmonic gold nanoparticles may be used for cancer diagnosis, Raman scattering is enhanced, see [0447]).
Regarding claim 10, PRINGLE discloses the method of claim 7, and further discloses wherein the at least one neural network generates a real time estimate of a Bayesian probability that the sample tissue contains cancer cells (multivariate analysis enabling a determination to be made in real time as to whether the tissue which is currently being resected or otherwise analyzed is cancerous or not, see [0013]. Analyzing Sample Spectra, [0507]. Artificial Neural Networks, Bayesian Analysis, [0508]).
Regarding claim 11, this claim is rejected as failing to further limit under 35 USC 112(d); see rejection rationale to claim 1.
Regarding claim 12, PRINGLE discloses the method of claim 11, further comprising immediately ablating the cancerous tissue (gold nanoparticles may be used as photo-thermal contrast agents for photo-thermal therapy wherein photon energy is converted to heat sufficient to induce cellular damage via thermal effects such as hyperthermia, [0465]. The photo-thermal effects here is taken to encompass “ablating the cancerous tissue” in the claim. Further, photo thermal therapy may be performed using spherical gold nanoparticles in conjunction with either pulsed or continuous wave lasers, see [0466]. Nano second pulsed lasers may be used in conjunction with PTT to provide highly selective and localized damage to cancer cells without affecting neighboring healthy cells which may be only a few nanometers to tens of micrometers away, see [0467]).
Regarding claim 13, PRINGLE discloses the method of claim 12, wherein the tissue is ablated using a laser (Photo thermal therapy may be performed using spherical gold nanoparticles in conjunction with either pulsed or continuous wave lasers, see [0466]. Nano second pulsed lasers may be used in conjunction with PTT to provide highly selective and localized damage to cancer cells without affecting neighboring healthy cells which may be only a few nanometers to tens of micrometers away, see [0467]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over PRINGLE as discussed to claim 1 above, and in view of .
Regarding claim 6, PRINGLE discloses the method of claim 1, and further discloses using Raman spectroscopy to analyze the tissue at therapeutic wavelengths (imaging data, chemical data, physical data or other data may be obtained by detecting differences in the scattering of infrared radiation within the wavelength range 700-900nm between healthy and diseased tissue, [0420]. Gold nanorods may be constructed which exhibit a strong surface plasmon resonance around 800nm giving an intense red color, [0453]). But PRINGLE fails to explicitly disclose further comprising using Raman spectroscopy to analyze the tissue at wavelengths of 1064 nanometers. It would have been obvious to one of ordinary skill in the art at the time the invention was made to experimentally determine the laser wavelengths to use to mage or treat the tissues, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure safe and effective imaging or selected destruction of tissues.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Braeckmans et al. US 2018/0372730 A1/ US10746730 discloses a method and system for characterizing cells using surface enhanced Raman spectroscopy, including plasmonic particles including gold nanoparticles, for cancer treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        	
June 14, 2022